Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 8, 2022

                                    No. 04-21-00262-CV

                              IN THE MATTER OF H.S.M.

                     From the 436th District Court, Bexar County, Texas
                              Trial Court No. 2019JUV00832
                        The Honorable Lisa Jarrett, Judge Presiding


                                       ORDER
         Appellant’s brief was due March 4, 2022. On March 7, 2022, appellant filed her brief
along with a motion requesting a three day extension of time to make her brief timely filed.
After consideration, we grant the motion and deem appellant’s brief timely filed. Appellee’s
brief is now due by April 4, 2022.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court